On Motion for Rehearing
GRAVES, Presiding Judge.
Appellant has filed a motion for, rehearing herein which evidences his dissatisfaction with the original opinion here! tofore handed down because, as alleged by him, the testimony adduced on his trial does not show that a theft from the person of the officer was committed. As we gath-1 er'from his motion, he expects us to review the statement of facts herein as evidencing a lack of evidence shown therefrom. There is no statment of facts found in the record, either in this cause or in the companion case, Tex.Cr.App., 261 S.W.2d 166, and wé are not apprised of the facts that were adduced upon the trial hereof. In this cause *166appellant received a penalty of two years in the state penitentiary, he being charged herein with theft from the person. In the absence of a statement of facts, we are unable to tell what the facts are. The proceedings otherwise appear to be regular. ,
The original opinion herein seems to have properly disposed of the matter, and the motion for rehearing is therefore overruled.